                                                                   Case 3:19-cv-00652-LRH-CLB Document 50
                                                                                                       49 Filed 07/02/20
                                                                                                                07/01/20 Page 1 of 2



                                                               1 ANTHONY L. HALL, ESQ.
                                                                 Nevada Bar No. 5977
                                                               2 AHall@SHJNevada.com
                                                                 RICARDO N. CORDOVA, ESQ.
                                                               3 Nevada Bar No. 11942
                                                                 RCordova@SHJNevada.com
                                                               4 SIMONS HALL JOHNSTON PC
                                                                 6490 S. McCarran Blvd., Ste. F-46
                                                               5 Reno, Nevada 89509
                                                                 Telephone: (775) 785-0088
                                                               6 Attorneys for Defendants Diamond Dolls of Nevada, LLC,
                                                                 dba Spice House, Jamy Keshmiri, and Kamy Keshmiri
                                                               7

                                                               8

                                                               9

                                                              10
                                                                                                UNITED STATES DISTRICT COURT
                                                              11
                                                                                                       DISTRICT OF NEVADA
SIMONS HALL JOHNSTON PC




                                                              12
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13 CHELSEA LONG,
                               Phone: (775) 785-0088




                                                                                                                    CASE NO.: 3:19-cv-00652-LRH-CBC
                                                                                                                                                CLB
                                  Reno, NV 89509




                                                              14                         Plaintiff,

                                                              15 v.
                                                                                                                      STIPULATION AND [PROPOSED]
                                                              16 DIAMOND DOLLS OF NEVADA, LLC,                      ORDER EXTENDING DEADLINE FOR
                                                                 dba SPICE HOUSE, JAMY KESHMIRI,                    DEFENDANTS TO REPLY IN SUPPORT
                                                              17 KAMY KESHMIRI, CLIFTON KYLE                         OF THEIR MOTION FOR PARTIAL
                                                                 SMITH and DOES I-X,                                      SUMMARY JUDGMENT
                                                              18                                                              [First Request]
                                                                                   Defendants.
                                                              19

                                                              20          Plaintiff Chelsea Long (“Plaintiff” or “Long”) and Defendants Diamond Dolls of Nevada,

                                                              21 LLC dba Spice House, Jamy Keshmiri, and Kamy Keshmiri (collectively, when possible,

                                                              22 “Defendants”), by and through their respective counsel, hereby submit the following Stipulation and

                                                              23 [Proposed] Order to Extend Deadline for Defendants to Reply in Support of their Motion for Partial

                                                              24 Summary Judgment. Defendants seek a fourteen (14) day extension to file their Reply. This request

                                                              25 is made in good faith, is not made for the purpose of delay, and will not result in any undue delay or

                                                              26 prejudice.

                                                              27          Accordingly, the Parties have agreed and stipulate that the deadline for Defendants to file a

                                                              28 Reply in Support of their Motion for Partial Summary Judgment will be on or before July 15, 2020.

                                                                                                              Page 1 of 2
                                                                   Case 3:19-cv-00652-LRH-CLB Document 50
                                                                                                       49 Filed 07/02/20
                                                                                                                07/01/20 Page 2 of 2



                                                               1
                                                                   RESPECTFULLY SUBMITTED,
                                                               2

                                                               3
                                                                    DATED this 1st day of July, 2020.                  DATED this 1st day of July, 2020.
                                                               4
                                                                    BY:     /s/ Mark Mausert, Esq.                 .   BY:      /s/ Anthony L. Hall, Esq.         .
                                                               5          MARK MAUSERT, ESQ.                                  ANTHONY L. HALL, ESQ.
                                                                          Nevada Bar No. 2398                                 Nevada Bar No. 5977
                                                               6          mark@markmausertlaw.com                             AHall@SHJNevada.com
                                                                          729 Evans Avenue                                    RICARDO N. CORDOVA, ESQ.
                                                               7          Reno, Nevada 89512                                  Nevada Bar No. 11942
                                                                          Phone: (775) 786-5477                               RCordova@hollandhart.com
                                                               8          Fax: (775) 786-9658                                 SIMONS HALL JOHNSTON PC
                                                                                                                              6490 S. McCarran Blvd., Ste. F-46
                                                               9          Attorneys for Plaintiff                             Reno, Nevada 89509
                                                                                                                              Telephone: (775) 785-0088
                                                              10
                                                                                                                              Attorneys for Defendants
                                                              11
                                                                                                    IT IS SO ORDERED.
SIMONS HALL JOHNSTON PC




                                                              12
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13                                    DATED this 2nd day of July, 2020.
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14                                    UNITED STATES DISTRICT/MAGISTRATE JUDGE

                                                              15
                                                                                                    _________________________________
                                                              16                                    DATED:
                                                                                                    LARRY R. HICKS
                                                                                                    UNITED STATES DISTRICT JUDGE
                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                                Page 2 of 2
